In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
        ______________________________

              No. 06-11-00011-CR
        ______________________________


      ELIZABETH ROSHEA HILL, Appellant

                          V.

         THE STATE OF TEXAS, Appellee




   On Appeal from the 114th Judicial District Court
                Smith County, Texas
           Trial Court No. 114-0499-10




     Before Morriss, C.J., Carter and Moseley, JJ.
      Memorandum Opinion by Justice Moseley
                                       MEMORANDUM OPINION

        Elizabeth Roshea Hill appeals from the revocation of her community supervision.1 She

had been convicted of driving while intoxicated with a child passenger, and given a two-year

probated sentence. On an application for revocation of community supervision, Hill pled true to

the allegations, and was sentenced to fifteen months’ incarceration in a state-jail facility.

        Hills’ attorney on appeal has filed a brief which discusses the record and reviews the

proceedings in detail.       Counsel has thus provided a professional evaluation of the record

demonstrating why, in effect, there are no arguable grounds to be advanced. This meets the

requirements of Anders v. California, 386 U.S. 738 (1967); Stafford v. State, 813 S.W.2d 503

(Tex. Crim. App. 1981); and High v. State, 573 S.W.2d 807 (Tex. Crim. App. [Panel Op.] 1978).

        Counsel mailed a copy of the brief and a letter to Hill on March 6, 2011, informing Hill of

her right to file a pro se response and to review the record. Counsel has also filed a motion with

this Court seeking to withdraw as counsel in this appeal.

        Hill has neither contacted this Court, nor has she filed a pro se response.

        We have determined that this appeal is wholly frivolous. We have independently reviewed

the clerk’s record and the reporter’s record, and find no genuinely arguable issue. See Halbert v.

Michigan, 545 U.S. 605, 623 (2005). We, therefore, agree with counsel’s assessment that no


1
 Originally appealed to the Twelfth Court of Appeals, this case was transferred to this Court by the Texas Supreme
Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001 (Vernon 2005). We are
unaware of any conflict between precedent of the Twelfth Court of Appeals and that of this Court on any relevant
issue. See TEX. R. APP. P. 41.3.

                                                        2
arguable issues support an appeal. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim.

App. 2005).

         Having found no genuinely arguable issue for appellate review, we find the appeal to be

frivolous. Consequently, we affirm the judgment of the trial court.2




                                                        Bailey C. Moseley
                                                        Justice

Date Submitted:             May 16, 2011
Date Decided:               May 18, 2011

Do Not Publish




2
 Since we agree this case presents no reversible error, we also, in accord with Anders, grant counsel’s request to
withdraw from further representation of appellant in this case. No substitute counsel will be appointed. Should
appellant wish to seek further review of this case by the Texas Court of Criminal Appeals, appellant must either retain
an attorney to file a petition for discretionary review or appellant must file a pro se petition for discretionary review.
Any petition for discretionary review must be filed within thirty days from the date of either this opinion or the last
timely motion for rehearing that was overruled by this Court. See TEX. R. APP. P. 68.2. Any petition for
discretionary review must be filed with this Court, after which it will be forwarded to the Texas Court of Criminal
Appeals along with the rest of the filings in this case. See TEX. R. APP. P. 68.3. Any petition for discretionary
review should comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX. R.
APP. P. 68.4.

                                                            3